Citation Nr: 0532027	
Decision Date: 11/28/05    Archive Date: 12/07/05

DOCKET NO.  00-13 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for "Gulf War Syndrome." 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel



INTRODUCTION

The veteran served on active duty from April 1989 to March 
1994.  He served in the Southwest Asia theater of operations 
during the Persian Gulf War.  In November 2003, he was found 
incompetent for VA purposes.  The veteran's sister is his 
legal custodian.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO), which denied the benefit sought on 
appeal.


FINDING OF FACT

The veteran is seeking service connection for "Gulf War 
Syndrome."


CONCLUSION OF LAW

Service connection for "Gulf War Syndrome" is denied as a 
matter of law.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 
3.317 (2005); 60 FR 6660, 6661 (February 3, 1995); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for what he 
characterizes as "Gulf War Syndrome" due to his service in 
the Persian Gulf.  

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446. That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  VA issued 
and later revised a regulation, 38 C.F.R. § 3.317, that also 
addresses claims for service connection for disabilities 
arising from undiagnosed illness.

Under the law and the regulation, however, the focus for 
service connection purposes is not on what may have caused 
the disabilities of Gulf War veterans (i.e., smoke from oil 
well fires, bites from sand fleas, exposure to nerve gas, 
reactions to anthrax vaccinations, etc.), but rather on the 
specific disabilities themselves (e.g., joint pain, 
headaches, respiratory symptoms, etc.).  This is because once 
service connected, the specific, chronic disability is 
evaluated under its analogous diagnostic code.  See M21-1, 
Part VI, Paragraph 7.22 (May 12, 2005).  Moreover, to date, 
VA has not specifically recognized "Persian Gulf Syndrome" or 
"Gulf War Syndrome" as a compensable disability itself.  See 
60 FR 6660, 6661 (February 3, 1995).

The veteran has raised claims of service connection for 
specific disabilities arising from his Gulf War service 
(muscle pains in the arms and legs; dermatological problems; 
joint pains in the elbows, knees, wrists and ankles; and 
sleep disturbances, each claimed as an undiagnosed illness); 
however, the RO denied those claims in a March 2001 rating 
decision.  By that same decision, the RO found that new and 
material evidence had not been received to reopen a claim for 
service connection for schizophrenia.  The veteran did not 
submit a notice of disagreement with this rating decision and 
it became final.  

To the extent that the veteran is separately seeking service 
connection for "Gulf War Syndrome," this claim is denied as a 
matter of law, as it does not reference a particular 
disability per se.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law).

A discussion about VA's duties to notify and assist 
concerning this claim is unnecessary because the Veterans 
Claims Assistant Act of 2000 has no effect where the law, and 
not the underlying facts or development of the facts, is 
dispositive.  See Manning v. Principi, 16 Vet. App. 534, 542 
(2002).



ORDER

Service connection for "Gulf War Syndrome" is denied.



____________________________________________
M.E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


